Title: III. The American Commissioners’ Draft Letter to Wilhem & Jan Willink and Nicolaas & Jacob van Staphorst, 12 September 1785
From: Adams, John,American Commissioners
To: Willink, Wilhem & Jan (business),Staphorst, Nicolaas & Jacob van (business)


            
              Gentlemen,
              Grosr: Square.– London. 12th. Sepr: 1785.—
            
            We have the honor to inform you that we have recd. fm. the U: States of America, in Congress, full power & instructions to form treaties with the Emperor of Morocco & the Regencies of Algiers, Tunis & Tripoli, and we enclose you a Copy of a Resolution of Congress of 14th. February 1785. impowering us to apply so much of the money borrowed in Holland to that use as we may deem necessary, not exceeding 80,000 Dollars.— We have appointed & sent Thos: Barclay Esqr: Consul General in France, & have authorised him to draw upon you for 20,000. Dollars, part of that sum, & you are desired to hold the remaining 60,000. Dollars ready to answer his further Drafts, whenever he shall be hereafter authorised by us to draw, or our drafts, if we should have occasion to draw in favor of any other person or persons.—
            It is our desire that this may be considered by you as a Communication in Confidence, to be reserved in secrecy— We hope that this measure will enlarge the resources & raise the Credit of our Country.—
            With much respect we have the honor to be, Gentlemen, / Your Most Obedt: humle: servants—
            
              John Adams.—
            
          